Case 1:17-cv-07417-VM-HBP Document 135 Filed 06/11/19 Page 1 of 2

LAW OFFICES

WILLIAMS & CONNOLLY LLP
725 TWELFTH STREET, N.W.

BENJAMIN N. HAZELWOOD WASHINGTON, D. C. 20005-5901 EDWARD BENNETT WILLIAMS (1920-1988)

PAUL R. CONNOLLY (1922-1978)
(202) 434-5159 (202) 434-5000
bhazelwood@wc.com

FAX (202) 434-5029

June 11, 2019

VIA ECF

The Honorable Henry Pitman
United States Magistrate Judge
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Re: Coventry Capital US LLC vy. EEA Life Settlements, Inc., et al., Civil Action No.
1:17-cev-07417-VM-HBP

Dear Judge Pitman:

I write on behalf of Coventry Capital US LLC (“Coventry”) to reply briefly to the June 7,
2019 letter from Defendant EEA Life Settlements, Inc. (“EEA, Inc.”). EEA, Inc. first argues that
Coventry is trying to relitigate the matters on which Your Honor previously ruled, and which
currently are pending before Judge Marrero. That is not true. As EEA, Inc. notes, the three-hour
deposition of Mr. Daly would concern “EEA Inc.’s practical ability to obtain documents located
at EEA Fund Management (Guernsey) Limited [EEA Guernsey’)] and EEA Fund Management
Limited ((EEA UK’).” Dkt. No. 134 at 2. The issues currently before Judge Marrero, in contrast,
are (1) the Individual Defendants’ practical ability to obtain such documents; and (2) EEA, Inc.’s
contractual entitlement to documents held by EEA Guernsey. Those issues were raised by a
different motion than the one which resulted in the order permitting the three-hour deposition of
Mr. Daly. Neither Your Honor nor Judge Marrero has ruled on whether EEA, Inc. has the practical
ability to access documents held by EEA Guernsey or EEA UK.

Nor is there any reason to delay Mr. Daly’s deposition until Judge Marrero rules on those
distinct issues. Although EEA, Inc. is correct that Coventry will seek documents under the Hague
Convention if its objections are overruled, that possibility should not be used to delay Mr. Daly’s
deposition. Coventry is committed to advancing this matter as quickly as reasonably possible, and
the three-hour Daly deposition should not wait for any potentially more limited requests submitted
under the Hague Convention. Further, given EEA, Inc.’s contention that obtaining documents
under the Hague Convention would “render[] the limited deposition of Mr. Daly superfluous,”
Case 1:17-cv-07417-VM-HBP Document 135 Filed 06/11/19 Page 2 of 2

Hon. Henry Pitman
June 11, 2019
Page 2

Dkt. No. 134 at 2, it seems that EEA, Inc. is committed to opposing this Court-ordered deposition
under any circumstances, using whatever events are occurring in the case as an excuse to justify
that result.

EEA, Inc. also argues that “[a] decision from Judge Marrero sustaining Coventry’s
objections to the January 24 Order could very well obviate the need to conduct such a
deposition” —presumably because Coventry would receive the sought-after documents from EEA
Guernsey and EEA UK. But that position belies the arguments Defendants previously (and
successfully) made to this Court in opposing Coventry’s motions to compel and for sanctions. In
that briefing, the Individual Defendants told the Court that they “simply do not have the practical
ability to obtain [the requested] documents,” Dkt. No. 70 at 10, and EBA, Inc. told the Court that
“EEA Inc. cannot produce what it simply does not have the ability to access.” Dkt. No. 71 at 5.
Now, to avoid making Mr. Daly available for a Court-ordered deposition, EEA, Inc. claims that it
could be rendered unnecessary because Judge Marrero may order the production of those very
documents.

We appreciate the Court’s attention to these matters and are prepared to address them
further at the Court’s convenience.

Sincerely,

 

Benjamin N. Hazelwood

ce: Counsel of Record
